Order filed, September 26, 2012.




                                           In The

                      Fourteenth Court of Appeals
                                        ____________

                                  NO. 14-12-00860-CV
                                    ____________

                         DONALD RAY MCCRAY, Appellant

                                             V.

 PRUDENTIAL INSURANCE, DOUGLAS D. MULDER, MICHELLE MULDER,
   ANNE ASHBY, KENNETH HOLT, DEANA R. DAVID AND DARRYL E.
                        GLENN, Appellee


                       On Appeal from the 240th District Court
                               Fort Bend County, Texas
                        Trial Court Cause No. 12-DCV-196144


                                          ORDER

       The reporter’s record in this case was due August 31, 2012. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Elizabeth Wittu, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                           PER CURIAM